Exhibit 4.11 Below is a list of the individuals that have signed note in Exhibit 4.1 along with the date the note was issued and the amount. Name Last Name Note Amount Date issued Alberto and Laura Cattabriga 2/3/2010 Alfred Damus 2/3/2010 George Ghawi 2/3/2010 Ken West 3/10/2010 Brian Levy 3/22/2010 Mario Rivera 3/22/2010 Ricardo Rivero 3/22/2010 Norman Williams 3/22/2010 Armando Cortina 3/25/2010 Glen Falk 3/25/2010 Bill Mills 3/25/2010 Norman Wass 3/25/2010 Jon Grossman 3/31/2010 Richard Cole 4/1/2010 Henry Amundson 4/5/2010 Mark Bromson 4/5/2010 Carlos Cruz 4/5/2010 Scott Solomon 4/5/2010 Hugh Quinn 4/6/2010 Jason Becht 4/8/2010 Frank Butaric 4/8/2010 George Kolettis 4/8/2010 Christopher Lopez 4/8/2010 Gilbert Beauperthuy 4/14/2010 Robert Dunne 4/14/2010 Stephan Bess 4/15/2010 Lawrence May 7/1/2010 Robert Selner 7/6/2010 TOTAL
